
	

113 HR 2825 IH: Closing Loopholes and Ending Arbitrary and Needless Evasion of Regulations Act of 2013
U.S. House of Representatives
2013-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2825
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2013
			Mr. Cartwright (for
			 himself, Mr. Blumenauer,
			 Mr. Capuano,
			 Mr. Cohen,
			 Mr. Connolly,
			 Mr. Cummings,
			 Mr. DeFazio,
			 Mr. Deutch,
			 Ms. Eshoo,
			 Mr. Grayson,
			 Mr. Grijalva,
			 Mr. Hastings of Florida,
			 Mr. Huffman,
			 Mr. Israel,
			 Mr. Keating,
			 Mr. Langevin,
			 Mr. Larson of Connecticut,
			 Ms. Lee of California,
			 Ms. Lofgren,
			 Mr. Lowenthal,
			 Mr. Moran,
			 Mr. Nadler,
			 Mrs. Napolitano,
			 Ms. Norton,
			 Mr. Payne,
			 Mr. Pocan,
			 Mr. Polis,
			 Mr. Rangel,
			 Ms. Schakowsky,
			 Ms. Shea-Porter,
			 Ms. Slaughter,
			 Mr. Smith of Washington,
			 Mr. Vargas,
			 Mr. Quigley,
			 Mr. Takano,
			 Mr. Tonko,
			 Mr. Farr, Mrs. Carolyn B. Maloney of New York,
			 Ms. Clarke,
			 Mr. Sarbanes,
			 Ms. Schwartz,
			 Mr. Nolan, and
			 Mr. Sherman) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To require regulation of wastes associated with the
		  exploration, development, or production of crude oil, natural gas, or
		  geothermal energy under the Solid Waste Disposal Act, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the CLEANER
			 Act of 2013 or the Closing Loopholes and Ending Arbitrary and
			 Needless Evasion of Regulations Act of 2013.
		2.Regulation of
			 wastes associated with the exploration, development, or production of crude
			 oil, natural gas, or geothermal energy under the Solid Waste Disposal
			 Act
			(a)Identification
			 or listing, and regulation under subtitle CParagraph (2) of
			 section 3001(b) of the Solid Waste Disposal Act (42 U.S.C. 6921(b)) is amended
			 to read as follows:
				
					(2)Not later than 1 year after the date
				of enactment of the CLEANER Act of 2013, the Administrator shall—
						(A)determine whether drilling fluids,
				produced waters, and other wastes associated with the exploration, development,
				or production of crude oil, natural gas, or geothermal energy meet the criteria
				promulgated under this section for the identification or listing of hazardous
				waste;
						(B)identify or list as hazardous waste
				any drilling fluids, produced waters, or other wastes associated with the
				exploration, development, or production of crude oil, natural gas, or
				geothermal energy that the Administrator determines, pursuant to subparagraph
				(A), meet the criteria promulgated under this section for the identification or
				listing of hazardous waste; and
						(C)promulgate regulations under sections
				3002, 3003, and 3004 for wastes identified or listed as hazardous waste
				pursuant to subparagraph (B), except that the Administrator is authorized to
				modify the requirements of such sections to take into account the special
				characteristics of such wastes so long as such modified requirements protect
				human health and the
				environment.
						.
			(b)Regulation under
			 subtitle DSection 4010(c)) of the Solid Waste Disposal Act (42
			 U.S.C. 6949a(c)) is amended by adding at the end the following new paragraph:
				
					(7)Drilling fluids,
				produced waters, and other wastes associated with the exploration, development,
				or production of crude oil, natural gas, or geothermal energyNot later than 1 year after the date of
				enactment of the CLEANER Act of 2013, the Administrator shall promulgate
				revisions of the criteria promulgated under section 4004(a) and under section
				1008(a)(3) for facilities that may receive drilling fluids, produced waters, or
				other wastes associated with the exploration, development, or production of
				crude oil, natural gas, or geothermal energy, that are not identified or listed
				as hazardous waste pursuant to section 3001(b)(2). The criteria shall be those
				necessary to protect human health and the environment and may take into account
				the practicable capability of such facilities. At a minimum such revisions for
				facilities potentially receiving such wastes should require ground water
				monitoring as necessary to detect contamination, establish criteria for the
				acceptable location of new or existing facilities, and provide for corrective
				action and financial assurance as
				appropriate.
					.
			
